DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Patent Application No. 2017-242531, filed on 12/19/2017.

Initial Remarks
	This action is in response to communication: 11/16/2020.  Claims 1-7 and 9-11 are pending, claims 8 and 12 have been canceled, and not claims have been added.
	Claims 1, 11 and 12 were previously objected to due to minor informalities.  Applicant has amended claims 1 and 11 to address the objects and, therefore, the 

Claim Rejections - 35 USC § 112
Claims 1, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 7 and 11, claim 1, 7 and 11 comprise (limitation A) “the request selection circuit, in a case where the requests in the request queue are not in a first state, inhibits issuing the first request in the request queue during the first issue inhibition period, permits issuing the first request in the request queue after the first issue inhibition period lapses, inhibits issuing the second request in the request queue during the second issue inhibition period, permits issuing the second request in the queue after the second issue inhibition period lapses” and (limitation B) “the request selection circuit, in a case where the requests in the request queue are in the first state, inhibits issuing the first request in the request queue during the first issue inhibition period and after the first issue inhibition period lapses, inhibits issuing the second request in the request queue during the second issue inhibition period and permits issuing the second request in the request queue after the second issue inhibition period lapses.”  It is unclear as to what the first and second issue inhibition periods reflect and how they are associated with their respective requests.  For example, when not in a first state, the focus seems to be continuously issuing requests of the same type (i.e. 
Additionally, what are the issue inhibition periods supposed to reflect/articulate?  Is the first issue inhibition period reflecting the time delay between consecutive reads and the second issue inhibition period reflecting the time delay between consecutive writes?  Alternatively, is the first issue inhibition period reflecting the time delay between consecutive reads and writes, while the second issue inhibition period reflects the time delay between the transition periods from a write to a read and vice versa? 
As both of these issues seem to correlate in the confusion, for examination purposes only, Examiner is interpreting the first issue inhibition period to reflect the time delay between consecutive reads and writes and the second issue inhibition period to reflect the time delay between the transition periods from a write to a read and vice versa, as believed is the intention of Applicant (as consecutive reads or writes are given preference to alternating/irregular series of read and write requests (for at least a period/amount of time/number of requests); for example, see spec. [0053]). Finally, as (enabling subsequent reads while writes are not issued/to remain in the queue; for example, see Applicant’s spec. [0047]-[0050]).
Further regarding claim 7, claim 7 recites “the request selection circuit inhibits the issue of the request in the request queue during the issue inhibition period, and inhibits the issue of the requests in all of the entries except the head entry in the request queue based on the head entry preferential signal after the issue inhibition period lapses, in the case where the request in the request queue is in the first state.”  Also correlating to the previous 112(b) rejection above, it is unclear as to which “inhibition period” is being referred to (the first inhibition period being the delay between consecutive reads or writes or the second inhibition period being the delay transition from a read to write or vice versa, or both), or whether there is an additional inhibition period.  As claims 1 and 11 comprise preferring consecutive requests of the same type and a transition to a different type, claim 7 seems to disregard the type of request to fulfill the head entry request (whether of same or different type), which seemingly contradicts the earlier limitations of claim 7 as discussed above.  Does Applicant intend for “the inhibition period” to include either of the first or second inhibition periods depending on what type of request is mandated for issue in the head entry? For examination purposes only, Examiner is interpreting the claim limitation to be “the issue 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (U.S. Patent Pub. No. 2018/0018133) in view of Chen (U.S. Patent Pub. No. 2017/0337955) in view of Vaduvatha (U.S. Patent No. 9,811,453) in view of Shih (U.S. Patent Pub. No. 2008/0104340) in further view of Khailany (U.S. Patent Pub. No. 2014/0052918).
Regarding claim 1, Balakrishnan teaches a processor (processor 110 – [0016]; a circuit such as a data processor or a data processing system = [0055]); 
a memory access controller (includes a memory controller) that includes a request queue in which the request is enqueued (having a command queue for receiving and storing memory access requests – [0055]), and 
a request selection circuit which selects a request from among requests enqueued in the request queue and issues the selected request to a memory (queues to store pending memory access requests to allow them to be selected out of order – [0003]; memory controller includes an arbiter that picks memory access requests from the command queue based on a number of criteria and provides the picked memory access requests to a memory channel – [0055]) and 
inhibits issuing the first request in the request queue (arbiter improves efficiency by intelligent scheduling of access to improve the usage of the memory bus to enforce proper timing relationships by determining whether certain accesses in command queue are eligible for issuance based on timing parameters – [0038]; arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness – [0042]; upon meeting certain criteria (ensuring efficiency and fairness), arbiter suspends picking requests of a first type and picks at least one memory access request of a second type – [0054]-[0059]).
Balakrishnan may not necessarily teach a cache control circuit that, in respond to a memory access from the processor, issues a request for the memory access in a case where data of an access destination is not stored in a cache memory; 

a first issue inhibition period where the issued previous request 
 the request selection circuit, in a case where the requests in the request queue are not in a first state, inhibits issuing the first request in the request queue during the first issue inhibition period, permits issuing the first request in the request queue after the first issue inhibition period lapses, inhibits issuing the second request in the request queue during the second issue inhibition period, does not permit issuing the second request in the queue after the second issue inhibition period lapses (note the modification in light of the of the 112(b) rejections above and Examiner’s interpretation)
the request selection circuit, in a case where the requests in the request queue are in the first state, inhibits issuing the first request in the request queue during the first issue inhibition period and after the first issue inhibition period lapses, inhibits issuing the second request in the request queue during the second issue inhibition period and permits issuing the second request in the request queue after the second issue inhibition period lapses.
Chen teaches after issue of a previous request (after first (read) request corresponding to address (A0) – Chen; [0022]),
the request selection circuit inhibits (master circuit 302 (or memory controller in other reference) waits or delays the sending of next (read) command, whether it be consecutive reads of the same word (faster performance, but still a delay) or consecutive reads of two different words (longer delay) – Chen; [0022]), during an issue inhibition period corresponding to the issued previous request and a subsequent request (a quicker wait/delay based on the consecutive (read) requests/commands corresponding to same location/word as first request; or a slightly longer wait/delay upon sending consecutive (read) requests/commands requesting two different words requiring waiting a predetermined number of cycles (i.e. delay/wait period) – Chen; [0022]), issue of the subsequent request (waiting the predetermined cycles before sending the next (read) command – Chen; [0022]);
a first issue inhibition period where the issued previous request (of one type) is a first request and the subsequent request (of the same type as the previous request) is the first request (quicker wait/delay based on the consecutive (read) requests/commands corresponding to same location/word as first request (i.e. read to read same location) and/or upon sending consecutive (read) requests/commands requesting two different words (i.e. a read to read different locations), waiting a predetermined number of cycles (i.e. delay/wait period for consecutive reads) – Chen; [0022]), the first request being one of a read request and a write request (consecutive read requests/commands – Chen; [0022]; or consecutive write commands – Chen; [0027]; establishing a first issue inhibition period comprising consecutive requests/commands of the same type – Chen; [0022]; note, similar benefits can be achieved for write operations – Chen; [0027]).
(Chen; [0015]). 
Balakrishnan and Chen may not necessarily teach a second issue inhibition period where the issued previous request is the first request and the subsequent request is a second request, and the second request being a request different from the first request, and 
the request selection circuit, in a case where the requests in the request queue are in a first state, inhibits issuing the first request in the request queue after the first issue inhibition period lapses.
Vaduvatha teaches a second issue inhibition period (period at which the memory block is idle due to a write command directly following a read command (or vice versa) – Vaduvatha; col. 7: lines 1-18; the memory block is scheduled to be idle for a predetermined period of time; known as a “write-read turnaround” or “write-read delay”) where the issued previous request is the first request (after executing a write command at a memory block) and the subsequent request is a second request (and before executing a read command directly following that write command (or vice versa) – Vaduvatha; col. 11: line 58 -  col. 12: line 15), 
 and the second request being a request different from the first request (after executing a write command at a memory block and before executing a read command directly following that write command (or vice versa) memory block is scheduled for a predetermined period of time (i.e. establishing a second inhibition period comprising a read command directly following a write command (or vice versa); known as a “write-read turnaround” or “write-read delay” – Vaduvatha; col. 11: line 58 - col. 12: line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balakrishnan and Chen with Vaduvatha because Vaduvatha also identifies and selects a subsequent memory command based, in part, on the type of memory command previously issued (Vaduvatha; col. 3: lines 5-12).  Moreover, Vaduvatha identifies a required delay period before execution of a subsequent memory access command different from the previous command (i.e. “write-read turnaround” or “write-to-read delay”).  (Vaduvatha; col. 11: line 58 - col. 12: line 15).  Vaduvatha provides the remaining options for memory access request types (i.e. read to write or write to read memory access commands) and their associated delay periods in which Chen may not necessarily, explicitly discuss (i.e. Chen’s read to read or write to write memory access commands and their associated delay periods).
Therefore, Balakrishnan, Chen and Vaduvatha teaches
 the request selection circuit, in a case where the requests in the request queue (command queue for receiving and storing memory access requests – Balakrishnan; [0055]) are not in a first state (arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness – [0042]; until the meeting of certain criteria (ensuring efficiency and fairness (i.e. not in first state to transition from consecutive reads/writes)), arbiter continues picking requests of a first type (consecutive reads or writes and their associated delay periods as discussed via Chen) – Balakrishnan; [0054]-[0059]), inhibits issuing the first request in the request queue (command queue for receiving and storing memory access requests – Balakrishnan; [0055])  during the first issue inhibition period (time necessary in all requests/ time between consecutive rights/reads; before sending a next read command (or consecutive command of the same type) waiting the predetermined number of cycles – Chen; [0022]), permits issuing the first request in the request queue (command queue for receiving and storing memory access requests – Balakrishnan; [0055]) after the first issue inhibition period lapses (after required time between consecutive reads (reads being first request requiring a first inhibition period) or writes as addressed in Chen; continue to permit/select requests of the same type – Balakrishnan; [0015]; for example, threshold counters can be used to keep track of how many consecutive reads/writes have been executed in order to determine when a transition is required – Balakrishnan; [0043]-[0048]), inhibits issuing the second request in the request queue during the second issue inhibition period (period at which the memory block is idle due to a write command directly following a read command (or vice versa) – Vaduvatha; col. 7: lines 1-18; the memory block is scheduled to be idle for a predetermined period of time; known as a “write-read turnaround” or “write-read delay), does not permit issuing the second request in the queue after the second issue inhibition period lapses (continue to issue consecutive, same requests as criteria has not been met to transition (i.e. into first state) – Balakrishnan; [0054]-[0059]; note the modification in light of the of the 112(b) rejections above and Examiner’s interpretation)
the request selection circuit, in a case where the requests in the request queue (command queue for receiving and storing memory access requests – Balakrishnan; [0055]) are in the first state (to meet efficiency/fairness criteria for performing both reads/writes (not in first state allowing consecutive reads/writes) – Balakrishnan; [0054]-[0059]; conditions met (i.e. first state) to transition to request of different type, e.g. from read request directly following a write requests or write request directly following a read requests – Vanduvatha; col. 11: line 58 - col. 12: line 15; alternatively from consecutive read requests or consecutive write requests as described in Chen; [0022] and [0027]), inhibits issuing the first request in the request queue during the first issue inhibition period (arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness – [0042]; upon meeting certain criteria (ensuring efficiency and fairness), arbiter suspends picking requests of a first type (consecutive reads or writes and their associated delay periods as discussed via Chen) and picks at least one memory access request of a second type (a write to read or read to write and their associated delay periods as discussed in Vaduvatha) – Balakrishnan; [0054]-[0059]) and after the first issue inhibition period lapses (before sending a next read command (or consecutive command of the same type) waiting the predetermined number of cycles – Chen; [0022]; and because the commands are transitioning from a read to a write or a write to a read (as discussed in Vaduvatha), the associated predetermined waiting period of Chen for a same subsequent command type, also will be waiting the predetermined period of time known as a “write-read turnaround” or “write-to-read delay” because the system is no longer issuing consecutive commands of the same type – Vaduvatha; col. 11: line 58 - col. 12: line 15), inhibits issuing the second request in the request queue during the second issue inhibition period (waiting the predetermined period of time known as a “write-read turnaround” or “write-to-read delay” because the system is no longer issuing consecutive commands of the same type – Vaduvatha; col. 11: line 58 - col. 12: line 15) and permits issuing the second request (executing the read command following a write command or executing a write command following a read command - Vaduvatha; col. 11: line 58 - col. 12: line 15) in the request queue (queues to store pending memory access requests to allow them to be selected out of order – [0003]; memory controller includes an arbiter that picks memory access requests from the command queue based on a number of criteria and provides the picked memory access requests to a memory channel – Balakrishnan; [0055]) after the second issue inhibition period lapses (after waiting the predetermined period of time known as a “write-read turnaround” or “write-to-read delay” because the system is no longer issuing consecutive commands of the same type – Vaduvatha; col. 11: line 58 - col. 12: line 15).
Balakrishnan, Chen and Vaduvatha may not necessarily, explicitly teach the first inhibition period is shorter than the second inhibition period (i.e. consecutive reads/writes delay shorter than “write-read turnaround” or “write-to-read delay”).  
Shih teaches the first inhibition period is shorter than the second inhibition period (an inherent limitation of memories resulting in a reduced memory efficiency is the write-to-read turnaround conflict; the read operation and the write operation results in opposite directions of data flow; therefore, it takes time to reverse the direction of the data bus while two consecutive access requests with different access types are being executed (i.e. consecutive memory access requests of the same type require a shorter delay than consecutive memory access requests of different types because no additional time needs to be taken to reverse the directions of data flow) – [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shih with Balakrishnan, Chen and Vaduvatha because Shih provides the necessary explanation/analysis of the associated delays/latencies executing varying memory access request types and their associated latencies (i.e. the necessary time to reverse the data flow from a read request to a write request and vice versa vs no/minimal time needed to reverse the data flow for consecutive reads/writes).  (Shih; [0005]-[0007]). 
Balakrishnan, Chen, Vaduvatha and Shih may not necessarily teach a cache control circuit that, in respond to a memory access from the processor, issues a request for the memory access in a case where data of an access destination is not stored in a cache memory.
	Khailany teaches a cache control circuit that, in respond to a memory access from the processor, issues a request for the memory access in a case where data of an access destination is not stored in a cache memory (the miss request is managed, utilizing the unified miss handler; managing the miss request may include storing the miss request in a queue – [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balakrishnan, Chen, Vaduvatha and Shih with Khailany’s system and method for managing cache miss requests because, 

	Regarding claims 11, claims 11 comprise the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.

Regarding claim 2, Balakrishnan, Chen, Vaduvatha, Shih and Khailany’s teach 
wherein the first state is a state in which a frequency of issue of the first request to the memory is less than a reference frequency (when the total number of writes (second requests) are above the OppWrThresh (i.e. opportunistic write threshold), writes will be eligible for arbitration along with reads, regardless whether the number of reads (first requests) are above a given threshold – Balakrishnan; [0046]), and 
a number of the second request in the request queue is not less than a reference number (arbiter counts the number of reads/writes present in command queue – Balakrishnan; [0045]; arbiter changes or can change from servicing reads to servicing writes when. . . the total number of writes is above the OppWrThresh (i.e. opportunistic write threshold), writes will be eligible for arbitration along with reads – Balakrishnan; [0046]).  

Regarding claim 3, Balakrishnan, Chen, Vaduvatha, Shih and Khailany’s teach 
wherein the memory access controller further includes: a busy signal generation circuit which monitors the request selected and issued by the request selection circuit (master 302 initiates a wait for a predetermined period before sending the next request – Chen; [0022]) and 
generates a busy signal which inhibits selection of the request during the issue inhibition period (for consecutive reads/writes, master 302 waits a predetermined wait period before sending the next request – Chen; [0022] and for “write-read turnarounds” or “write-to-read delays,” and idle/delay period is set for a predetermined period of time, before sending the next request – Vaduvatha; col. 11: line 58 – col. 12: line 15); and 
a preferential opcode generation circuit which monitors the request enqueued in the request queue and the request selected and issued by the request selection circuit (arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness (i.e. monitors requests in the queue and determines preferential requests to be issued) - Balakrishnan; [0042]), and 
in the case where the request in the request queue is in the first state (first state indicating commands transitioning from read request directly following a write requests or write request directly following a read requests – Vanduvatha; col. 11: line 58 - col. 12: line 15; alternatively from consecutive read requests or consecutive write requests as described in Chen; [0022] and [0027]), sets, to the second request, a preferential opcode which allows the second request to be issued in preference to the first request Balakrishnan; [0045]-[0047]), and 
the request selection circuit inhibits issue of the request in the request queue (arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness – [0042]; upon meeting certain criteria (ensuring efficiency and fairness), arbiter suspends picking requests of a first type (consecutive reads or writes and their associated delay periods as discussed via Chen) and picks at least one memory access request of a second type (a write to read or read to write and their associated delay periods as discussed in Vaduvatha) – Balakrishnan; [0054]-[0059]) during the issue inhibition period based on the busy signal (before sending a next read command (or consecutive command of the same type) waiting the predetermined number of cycles – Chen; [0022]; and because the commands are transitioning from a read to a write or a write to a read (as discussed in Vaduvatha), after the associated predetermined waiting period of Chen for a same subsequent command type, wait the predetermined period of time known as a “write-read turnaround” or “write-to-read delay” because the system is no longer issuing consecutive commands of the same type – Vaduvatha; col. 11: line 58 -  col. 12: line 15), and 
further inhibits issue of the request in the request queue which has an opcode different from the preferential opcode after a lapse of the inhibition period (arbiter prevents changing back to servicing reads (i.e. reads now having different preference/priority than writes) only when the MinWrThresh number of writes has been sent and selectively after other conditions are met – Balakrishnan; [0045]-[0047]).  

Regarding claim 4, Balakrishnan, Chen, Vaduvatha, Shih and Khailany’s teach wherein the preferential opcode generation circuit cancels the setting of the preferential opcode in a case where the first state is eliminated (arbiter prevents changing back to servicing reads only when the MinWrThresh number of writes has been sent and selectively after other conditions are met (i.e. reads changing back to having preference/priority and no longer processing a read to write or write to read request) – Balakrishnan; [0045]-[0047]).  

Regarding claim 5, Balakrishnan, Chen, Vaduvatha, Shih and Khailany’s teach wherein the first state corresponds to a case where the number of the second request in the request queue is more than an upper limit value (arbiter counts the number of reads/writes present in command queue – Balakrishnan; [0045]; arbiter changes or can change from servicing reads to servicing writes when. . . the total number of pending writes in command queue is greater than a threshold – Balakrishnan; [0046]), and 
an issue interval of the first request is not less than an issue interval threshold value (and arbiter has sent the MInRdThresh number of reads since the last read-to-write turnaround – Balakrishnan; [0046]).  

Regarding claim 6, Balakrishnan, Chen, Vaduvatha, Shih and Khailany’s teach wherein the memory access controller further includes: a preferential opcode generation unit which sets, to the second request (arbiter changes or can change from servicing reads to servicing writes (i.e. changing preference/priority) – Balakrishnan; [0045]-[0047]), a preferential opcode (arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness (i.e. monitors requests in the queue and determines preferential requests to be issued) - Balakrishnan; [0042]) in the case where the request in the request queue is in the first state (first state indicating next issued commands transitioning from read request directly following a write requests or write request directly following a read requests – Vanduvatha; col. 11: line 58 - col. 12: line 15; alternatively from consecutive read requests or consecutive write requests as described in Chen; [0022] and [0027]).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (U.S. Patent Pub. No. 2018/0018133) in view of Chen (U.S. Patent Pub. No. 2017/0337955) in view of Vaduvatha (U.S. Patent No. 9,811,453) in view of Xu (U.S. Patent No. 2011/0238941) in view of Shih (U.S. Patent Pub. No. 2008/0104340) in further view of Khailany (U.S. Patent Pub. No. 2014/0052918).
Regarding claim 7, Balakrishnan teaches a processor (processor 110 – [0016]; a circuit such as a data processor or a data processing system = [0055]); 
a memory access controller (includes a memory controller) that includes a request queue in which the request is enqueued (having a command queue for receiving and storing memory access requests – [0055]), and 
a request selection circuit which selects a request from among requests enqueued in the request queue and issues the selected request to a memory (queues to store pending memory access requests to allow them to be selected out of order – [0003]; memory controller includes an arbiter that picks memory access requests from the command queue based on a number of criteria and provides the picked memory access requests to a memory channel – [0055]), and
inhibits issuing the first request in the request queue (arbiter improves efficiency by intelligent scheduling of access to improve the usage of the memory bus to enforce proper timing relationships by determining whether certain accesses in command queue are eligible for issuance based on timing parameters – [0038]; arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness – [0042]; upon meeting certain criteria (ensuring efficiency and fairness), arbiter suspends picking requests of a first type and picks at least one memory access request of a second type – [0054]-[0059]).
Balakrishnan may not necessarily teach a cache control circuit that, in respond to a memory access from the processor, issues a request for the memory access in a case where data of an access destination is not stored in a cache memory; 
after issue of a previous request, the request selection circuit inhibits, during an issue inhibition period corresponding to the issued previous request and a subsequent request, issue of the subsequent request, 
a first issue inhibition period where the issued previous request and the subsequent request are first request is shorter than a second issue inhibition period 
 the request selection circuit, in a case where the requests in the request queue are not in a first state (not meeting conditions/still fair to send subsequent reads/writes), inhibits issuing the first request in the request queue during the first issue inhibition period, permits issuing the first request in the request queue after the first issue inhibition period lapses, inhibits issuing the second request in the request queue during the second issue inhibition period, does not permits issuing the second request in the queue after the second issue inhibition period lapses (note the modification in light of the of the 112(b) rejections above and Examiner’s interpretation)
the first state is a state in which a request is set in a head entry of the request queue and remains in the head entry for longer than a predetermined time from when the request is set in the head entry, 
the memory access controller further includes a head entry timer circuit which monitors the request set in the head entry of the request queue and the request selected and issued by the request selection circuit, and generates a head entry preferential signal which inhibits issue of requests in all entries except the head entry in the case where the request in the request queue is in the first state, and 
the request selection circuit inhibits the issue of the request in the request queue during the issue inhibition period, and inhibits the issue of the requests in all of the entries except the head entry in the request queue based on the head entry preferential 
Chen teaches after issue of a previous request (after first (read) request corresponding to address (A0) – Chen; [0022]),
the request selection circuit inhibits (master circuit 302 (or memory controller in other reference) waits or delays the sending of next (read) command, whether it be consecutive reads of the same word (faster performance, but still a delay) or consecutive reads of two different words (longer delay) – Chen; [0022]), during an issue inhibition period corresponding to the issued previous request and a subsequent request (a quicker wait/delay based on the consecutive (read) requests/commands corresponding to same location/word as first request; or a slightly longer wait/delay upon sending consecutive (read) requests/commands requesting two different words requiring waiting a predetermined number of cycles (i.e. delay/wait period) – Chen; [0022]), issue of the subsequent request (waiting the predetermined cycles before sending the next (read) command – Chen; [0022]);
a first issue inhibition period where the issued previous request (of one type) is a first request and the subsequent request (of the same type as the previous request) is the first request (quicker wait/delay based on the consecutive (read) requests/commands corresponding to same location/word as first request (i.e. read to read same location) and/or upon sending consecutive (read) requests/commands requesting two different words (i.e. a read to read different locations), waiting a predetermined number of cycles (i.e. delay/wait period for consecutive reads) – Chen; [0022]), the first request being one of a read request and a write request (consecutive read requests/commands – Chen; [0022]; or consecutive write commands – Chen; [0027]; establishing a first issue inhibition period comprising consecutive requests/commands of the same type – Chen; [0022]; note, similar benefits can be achieved for write operations – Chen; [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balakrishnan’s memory controller arbiter with streak and read/write transaction management with Chen’s active random memory access because Chen identifies varying circumstances in which memory access operations can be performed in less than worst case time depending on the type of memory access operation, the location of the memory access and the previous memory access type.  (Chen; [0015]). 
Balakrishnan and Chen may not necessarily teach a second issue inhibition period where the issued previous request is the first request and the subsequent request is a second request, and the second request being a request different from the first request, and 
the request selection circuit, in a case where the requests in the request queue are in a first state, inhibits issuing the first request in the request queue after the first issue inhibition period lapses.
Vaduvatha teaches a second issue inhibition period (period at which the memory block is idle due to a write command directly following a read command (or vice versa) – Vaduvatha; col. 7: lines 1-18; the memory block is scheduled to be idle for a predetermined period of time; known as a “write-read turnaround” or “write-read delay”) where the issued previous request is the first request (after executing a write command at a memory block) and the subsequent request is a second request (and before executing a read command directly following that write command (or vice versa) – Vaduvatha; col. 11: line 58 -  col. 12: line 15), 
 and the second request being a request different from the first request (after executing a write command at a memory block and before executing a read command directly following that write command (or vice versa) memory block is scheduled for a predetermined period of time (i.e. establishing a second inhibition period comprising a read command directly following a write command (or vice versa); known as a “write-read turnaround” or “write-read delay” – Vaduvatha; col. 11: line 58 - col. 12: line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balakrishnan and Chen with Vaduvatha because Vaduvatha also identifies and selects a subsequent memory command based, in part, on the type of memory command previously issued (Vaduvatha; col. 3: lines 5-12).  Moreover, Vaduvatha identifies a required delay period before execution of a subsequent memory access command different from the previous command (i.e. “write-read turnaround” or “write-to-read delay”).  (Vaduvatha; col. 11: line 58 - col. 12: line 15).  Vaduvatha provides the remaining options for memory access request types (i.e. read to write or write to read memory access commands) and their associated delay periods in which Chen may not necessarily, explicitly discuss (i.e. Chen’s read to read or write to write memory access commands and their associated delay periods).
Balakrishnan, Chen and Vaduvatha may not necessarily teach the first state is a state in which a request is set in a head entry of the request queue and remains in the 
the memory access controller further includes a head entry timer circuit which monitors the request set in the head entry of the request queue and the request selected and issued by the request selection circuit, and generates a head entry preferential signal which inhibits issue of requests in all entries except the head entry in the case where the request in the request queue is in the first state, and 
the request selection circuit inhibits the issue of the request in the request queue during the issue inhibition period, and inhibits the issue of the requests in all of the entries except the head entry in the request queue based on the head entry preferential signal after the issue inhibition period lapses, in the case where the request in the request queue is in the first state.
Xu teaches the first state is a state (conditions met (i.e. first state), requiring the system to change from previous actions to the timeout field of the memory access request decremented to zero mandating the oldest request in the top of the queue be issued – Xu; [0039]) in which a request is set in a head entry of the request queue (request queue 300 is configured to buffer pending memory access requests in the order that they are received – Xu; [0026]; an arriving memory access request is stored at the bottom of request queue 300 and, consequently, a memory access request at the top of the request queue 300 would be the oldest pending request stored at the request queue 300; In selecting the next pending memory access request, the arbiter 301 considers information pertaining to the pending memory access requests that are stored in the request queue 300 as well as information stored in the AROT 303 and pertaining to the current state and timings of the memory 16 due to memory access requests that were recently selected for servicing by the memory 16; The selected memory access request is removed from request queue 300, and the remaining pending memory access requests in entries below the entry of the selected memory access request are shifted towards the top entry of the request queue 300 to eliminate an empty entry corresponding to the serviced request (i.e. as requests are issued, pending requests continue to shift to the top of the queue (i.e. head entry); if the top of the queue is not issued, the pending request remains at the top of the queue and becomes the oldest pending request at the top of the queue) and remains in the head entry for longer than a predetermined time from when the request is set in the head entry (once the timeout field 512 of the memory access request is decremented to zero signals (the oldest pending request, residing at the top of the queue)), the corresponding memory access request has reach its maximum latency and thus will be preferentially selected for servicing, for “mandated selection” (i.e. all other entries will be refrain from issuing at that initial time except for that memory access requests whose timeout field has expired – Xu; [0039]),
the memory access controller further includes a head entry timer circuit (timeout field 512 counts/keeps track of (timer) corresponding to the maximum latency acceptable (i.e. the maximum time the memory access may be bypassed) – Xu; [0039]) which monitors the request set in the head entry of the request queue(once the timeout field 512 of the memory access request is decremented to zero signals (all entries considered, including the oldest pending request (i.e. the one remaining in the top entry)) and the request selected and issued by the request selection circuit, and generates a head entry preferential signal which inhibits issue of requests in all entries except the head entry (the corresponding memory access request has reach its maximum latency and thus will be preferentially selected for servicing, for “mandated selection” (i.e. all other entries will be refrain from issuing at that initial time except for that memory access requests whose timeout field has expired – Xu; [0039]) in the case where the request in the request queue is in the first state (first state being state in which the system transitions from previous operations to mandating the selection of the oldest entry at the top of the queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s field entries corresponding to the pending memory access requests (R/W field, address field, timeout field, page_compare_hit field, etc. - Xu; [0035]-[0039]) with Balakrishnan, Chen and Vaduvatha in order to “maximize memory access throughput” of all pending memory access requests in the queue (Xu; [0037]) and to keep track of the oldest pending request in the queue to insure it is not constantly passed over beyond the maximum acceptable latency (Xu; [0039]), which further ensures efficiency and fairness for pending memory access requests (Balakrishnan; [0042]).
Therefore, Balakrishnan, Chen and Vaduvatha and Xu teach
 the request selection circuit, in a case where the requests in the request queue (command queue for receiving and storing memory access requests – Balakrishnan; [0055]) are not in a first state (arbiter determines timing eligibility for pending accesses and then picks eligible accesses from command queue based on a set of criteria that ensures both efficiency and fairness – [0042]; until the meeting of certain criteria, ensuring efficiency and fairness (i.e. not in first state to transition from consecutive reads/writes)), arbiter continues picking requests of a first type (consecutive reads or writes and their associated delay periods as discussed via Chen) – Balakrishnan; [0054]-[0059]), inhibits issuing the first request in the request queue (command queue for receiving and storing memory access requests – Balakrishnan; [0055])  during the first issue inhibition period (time necessary in all requests/ time between consecutive rights/reads; before sending a next read command (or consecutive command of the same type) waiting the predetermined number of cycles – Chen; [0022]), permits issuing the first request in the request queue after the first issue inhibition period lapses (after required time between consecutive reads (reads being first request requiring a first inhibition period) or writes as addressed in Chen; continue to permit/select requests of the same type – Balakrishnan; [0015]; for example, threshold counters can be used to keep track of how many consecutive reads/writes have been executed in order to determine when a transition is required – Balakrishnan; [0043]-[0048]), inhibits issuing the second request in the request queue during the second issue inhibition period (period at which the memory block is idle due to a write command directly following a read command (or vice versa) – Vaduvatha; col. 7: lines 1-18; the memory block is scheduled to be idle for a predetermined period of time; known as a “write-read turnaround” or “write-read delay), does not permit issuing the second request in the queue after the second issue inhibition period lapses (continue to issue consecutive, same requests as criteria has not been met to transition (i.e. into first state) – Balakrishnan; [0054]-[0059]; note the modification in light of the of the 112(b) rejections above and Examiner’s interpretation),
the request selection circuit inhibits the issue of the request in the request queue during the issue inhibition period (should the oldest request in queue be of the same type, quicker wait/delay based on the consecutive (read) requests/commands corresponding to same location/word as first request (i.e. read to read same location) and/or upon sending consecutive (read) requests/commands requesting two different words (i.e. a read to read different locations), waiting a predetermined number of cycles (i.e. delay/wait period for consecutive reads) – Chen; [0022]; should the oldest request at the top of the queue be of a different type, waiting the period at which the memory block is idle due to a write command directly following a read command (or vice versa) – Vaduvatha; col. 7: lines 1-18; the memory block is scheduled to be idle for a predetermined period of time; known as a “write-read turnaround” or “write-read delay”), and inhibits the issue of the requests in all of the entries except the head entry in the request queue based on the head entry preferential signal (once the timeout field 512 of the memory access request is decremented to zero signals (the oldest pending request, residing at the top of the queue)), the corresponding memory access request has reach its maximum latency and thus will be preferentially selected for servicing, for “mandated selection” (i.e. all other entries will be refrain from issuing at that initial time except for that memory access requests whose timeout field has expired; giving preference – Xu; [0039]) after the issue inhibition period lapses (either after waiting the delay/idle time if consecutive request of the same type – Chen; [0022]; or after waiting the delay/idle time if a request of a different type - Vaduvatha; col. 7: lines 1-18), in the case where the request in the request queue is in the first state (to meet efficiency/fairness criteria for performing both reads/writes (not in first state allowing consecutive reads/writes) – Balakrishnan; [0054]-[0059]; conditions met (i.e. first state), requiring the system to change from previous actions of fulfilling consecutive reads/writes (as described in Chen; [0022] and [0027]), to the timeout field of the memory access request decremented to zero mandating the oldest request in the top of the queue be issued – Xu; [0039]).
Balakrishnan, Chen, Vaduvatha and Xu may not necessarily, explicitly teach the first inhibition period is shorter than the second inhibition period (i.e. consecutive reads/writes delay shorter than “write-read turnaround” or “write-to-read delay”).  Shih teaches the first inhibition period is shorter than the second inhibition period (an inherent limitation of memories resulting in a reduced memory efficiency is the write-to-read turnaround conflict; the read operation and the write operation results in opposite directions of data flow; therefore, it takes time to reverse the direction of the data bus while two consecutive access requests with different access types are being executed (i.e. consecutive memory access requests of the same type require a shorter delay than consecutive memory access requests of different types because no additional time needs to be taken to reverse the directions of data flow) – [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shih with Balakrishnan, Chen, Vaduvatha Xu because Shih provides the necessary explanation/analysis of the associated delays/latencies executing varying memory access request types and their associated latencies (i.e. the necessary time to reverse the data flow from a read request to a write request and vice versa vs no/minimal time needed to reverse the data flow for consecutive reads/writes).  (Shih; [0005]-[0007]). 

	Khailany teaches a cache control circuit that, in respond to a memory access from the processor, issues a request for the memory access in a case where data of an access destination is not stored in a cache memory (the miss request is managed, utilizing the unified miss handler; managing the miss request may include storing the miss request in a queue – [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balakrishnan, Chen, Vaduvatha, Xu and Shih with Khailany’s system and method for managing cache miss requests because, as is well-known and understood in the art, caches are used to keep recent used/frequently used data closer to the client and provides shortened data access times, reduced latency and improved input/output performance from bulk or main storage.  Verifying whether the memory access command is within the cache memory first allows the user/system to experience shortened data access times, reduced latency and improved input/output when the data is in the cache memory, otherwise the memory access command is sent further down the levels of memory.  

Regarding claim 9, Balakrishnan, Chen, Vaduvatha, Shih, Khailany’s and Xu
teach wherein the head entry timer circuit resets the head entry preferential signal when the request in the head entry is issued (when the value in the timeout field 512 is decremented to zero, signals that the corresponding memory access request has reached its maximum acceptable latency (i.e. exceeded a predetermined time) and preferentially selects/”mandates” selection of the memory access request for servicing - Xu; [0037]; upon selection, information is stored in the request queue and updated both in response to receiving a pending memory access request - Xu: [0041]; and in response to a selected pending memory access request for servicing (i.e. once a selection is issued, updated information will reset the head entry with another memory access request stored in the queue whose timeout field decremented to zero (should there be one) – Xu: [0041]; (i.e. refreshing (or resetting) a new (or next) head entry for monitoring maximum acceptable latency) – Xu: [0043]).  

Regarding claim 10, Balakrishnan, Chen, Vaduvatha, Shih, Khailany’s and Xu teach wherein the head entry timer circuit includes a timer (timeout field 512 is initialized to a specified value corresponding to a maximum latency acceptable for the corresponding memory access request (i.e. a timer/count for the maximum time a memory access request may be bypassed before mandating selection – Xu; [0039]) which is reset when a request is set in the head entry (in response to a selected pending memory access request for servicing (i.e. once a selection is issued, updated information will reset the head entry with another memory access request stored in the queue whose timeout field has not decremented to zero (should there be one) – Xu: [0041]; (i.e. refreshing (or resetting) a new (or next) head entry for monitoring maximum acceptable latency) – Xu: [0043]), and 
generates the head entry preferential signal in a case where a count value of the timer exceeds the predetermined time (when the value in the timeout field 512 is decremented to zero, signals that the corresponding memory access request has reached its maximum acceptable latency (i.e. exceeded a predetermined time) and preferentially selects/”mandates” selection of the memory access request for servicing - Xu; [0037]).

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In an attempt to advance prosecution, Applicant appears to suggest that the cited prior art of reference do not teach requests not being in a first state and requests in a first state. However, according to Applicants specification, being in a first state or not being in a first state is merely a situation in which conditions of the system are met or not met in order to allow/require the issuance of different pending requests and/or transition from executing one situation to executing another situation (for example, see Applicant’s spec. [0079]). The Examiner is required to use the broadest reasonable interpretation of the claims when applying prior art (see MPEP 2111).  In light of Applicant’s own specification, Examiner has applied a reasonable interpretation of the claim limitations in light of the specification and properly applied prior art.   Satisfying 
For example, when a system is fulfilling consecutive reads or writes (i.e. not in the first “state”) and it is determined that the number of reads or writes has reached a threshold (a criteria fulfilled/situation occurred), system regulates to reflect the requests being in one “state” to another “state” (i.e. indicating too many of the same type of requests being fulfilled) and transitions to the issuance of at least one of the other type of request (i.e. enter the first “state” to issue different actions/requests than previously processed) (see at least Balakrishnan (picking memory access requests from the command queue based on a number of criteria and determining timing eligibility that ensures both efficiency and fairness; suspending picking requests of a first type and picks at least one memory access request of a second type; utilizing threshold counters), Chen and Vaduvatha (conditions met (i.e. first state) to transition to request of different type, e.g. from read request directly following a write requests or write request directly following a read requests) as addressed above).  Note, similar rational is used for claim 7, however, the condition in which is used to transition the system from one “state” to another (i.e. from issuing previous requests and then meeting certain criteria, which causes the system to select other request(s)) recognizes there is an oldest request in the queue (i.e. request at the top of the queue, not being issued for a period of time) and mandates the system to issue that pending request (see Xu as described above). Similarly, meeting certain criteria (oldest request/request at top of queue taking too long to issue) transitions the system from issuing requests one way, to another (i.e. from not in a first “state” to in first “state”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137